Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Corrine LaGosh on 2/17/21.

The application has been amended as follows: 
Claim 1, line 1, after “articles,” delete therefore “comprising” and insert therefore ---consisting of---; 
Claim 1, line 5, after “sulfonate(s)” insert therefore -----and optionally alkyl ether sulfate(s)----;
Claim 1, line 12, after “basket;” delete therefore “and”;
Claim 1, line 15, after “articles” insert therefore -----and wherein the method further comprises a washing step (iv), the step comprising adding water to a drum and agitating the articles, wherein no detergent is added during the washing step----;
Delete claims 3 and 6;

Delete claim 8; and
Claim 9, line 1, after “claim” delete therefore “3” and insert therefore ---1----.
Reasons for Allowance
The transitional phrase of “consisting of” excludes additional components, outside of the scope of the claimed solution and the method of laundering articles limited to the steps as recited therein. Accordingly, the prior art includes additional components and suggest steps of laundering that are now excluded. The claims are allowable over the art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAROLD PYON can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761